Motion for a stay granted on condition that the petitioner procures the record in this proceeding and petitioner’s points to be served and filed on or before March 6, 1962, with notice of argument for the April 1962 Term of this court, said proceeding to be argued or submitted when reached. That branch of the motion seeking leave to dispense with the printing of the exhibits in the record in this proceeding is granted on condition that the originals thereof are filed with this court on or before March 28, 1962. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.